Citation Nr: 0432205	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a scar over the 
right eye.  

3.  Entitlement to service connection for lumbar disc 
disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran was afforded a local hearing at the RO in January 
2004, and a videoconference hearing before the undersigned in 
June 2004.  Transcripts of those hearings are of record.

The issue of entitlement to service connection for lumbar 
disc disease is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The AMC will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing any relevant evidence.

2.  The preponderance of the probative evidence of record 
indicates that the veteran does not have PTSD.

3.  A scar over the right eye existed prior to the veteran's 
entering on active service and was not aggravated during 
active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  A scar over the right eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. § 3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirement of the 
statute.  The Court did note, however, that in such cases the 
claimant would still be entitled to a section 5103(a) notice.  
Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in July 2001 by informing 
him of the provisions of the VCAA and the specific evidence 
required to substantiate his claims for service connection.  
The RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claims.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the requirement 
to submit evidence that established entitlement to service 
connection.  In these documents the RO also informed him of 
the cumulative evidence previously provided to VA or obtained 
by VA on his behalf, and any evidence he identified that the 
RO was unable to obtain.  In an August 1998 notice the RO 
specifically informed him of the need to submit detailed 
information regarding his claimed in-service stressors.  The 
Board finds that in all of these documents the RO informed 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  Quartuccio, 16 Vet. App. at 183.

Although the July 2001 notice was sent following the November 
1998 decision, the veteran has had more than three years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the 
issuance of the notice the RO re-adjudicated the substantive 
merits of the veteran's claims in the August 2001 statement 
of the case and July 2003 and January 2004 supplemental 
statements of the case.  In re-adjudicating the claims for 
service connection the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record, and apply the same standard 
of proof.  For these reasons the Board finds that the veteran 
has not been prejudiced by having been provided the VCAA 
notice following the RO's November 1998 unfavorable decision, 
and that VA has fulfilled its obligation to inform him of the 
evidence needed to substantiate his claims.  See VAOPGCPREC 
7-04.  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical and 
personnel records, and the VA and private treatment records 
he identified.  The RO also provided him VA medical and 
psychiatric examinations in March 1999.

The Board notes that the RO did not undertake any development 
to verify the occurrence of the veteran's claimed in-service 
stressors because he did not provide sufficiently detailed 
information as to the dates of occurrence, location, or names 
of other individuals involved.  During the June 2004 hearing 
the veteran provided additional evidence regarding his 
claimed in-service stressors, in terms of the month and year 
in which the base he was stationed at was subjected to mortar 
fire.  According to the medical records, the diagnosis of 
PTSD was generally based on his description as a combat 
veteran, not having experienced mortar attacks.  As will be 
shown below, the preponderance of the probative evidence 
indicates that he does not have PTSD.  In the absence of a 
substantiated diagnosis of PTSD, the Board finds that 
development of the occurrence of the claimed mortar attacks 
is not required because such development would not present 
the reasonable possibility of substantiating the claim for 
service connection for PTSD.  

The Board also notes that the evidence in the claims file 
indicates that the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  The evidence 
also indicates that he was awarded SSA disability benefits 
due to low back, right leg, and lung disorders, not PTSD or 
the scar over the right eye.  For that reason the Board finds 
that the SSA records are not shown to be relevant to the 
issues being adjudicated.  See Allday v. Brown, 7 Vet. App. 
517 (1995) (VA has no duty to assist in obtaining evidence if 
the relevance of the evidence is not shown).  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  If the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, corroborative 
evidence of the occurrence of the claimed stressor is 
required.  See Cohen v. Brown, 10 Vet. App. 128, 145-46 
(1997).

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2004).

Factual Background

The veteran's service personnel records show that he served 
in Vietnam from January 1968 to January 1969.  His military 
occupational specialty (MOS) was [redacted] from January 
to June 1968, when he was assigned to the 82nd Quartermaster 
Platoon.  His MOS was [redacted]  from June 1968 to January 
1969, when he was assigned to the 368th Transportation 
Company.  He participated in the Vietnam Counteroffensive 
Phase IV and Phase V.  He received the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal.

The VA treatment records show that the veteran was living in 
a state veterans' home in March 1998, when he was referred 
for evaluation of PTSD.  The examiner then described the 
veteran as a "Vietnam combat veteran."  The examiner found 
that the veteran was difficult to interview, in that he 
responded to questions by asking questions.  He reported 
feeling "stress" and being "down."  He also reported 
experiencing frequent thoughts about traumatic events in 
Vietnam, but when asked to elaborate he only referred to the 
"smell of death," which had been with him since Vietnam.  
He stated that he had been in two firefights, but did not 
otherwise describe those events.

The examiner noted that the veteran had a history of alcohol 
and marijuana dependence.  He had served six months in 
prison, but contended that he was innocent of the charges of 
which he was convicted.  He had applied for Social Security 
disability benefits.  He asked the examiner "what about this 
PTSD thing?," and the examiner found that the veteran's 
primary motivation in seeking an evaluation was financial.  
The examiner also found, however, that his reported history 
was suggestive of PTSD symptoms related to military service, 
which needed to be further evaluated.

The veteran was again evaluated in June 1998, when he was 
again described as a "Vietnam combat veteran."  He reported 
that his primary problem was financial stability, and he 
continued to reside in the state veterans' home so he could 
"stay in the system and get his benefits."  He reported 
having frequent thoughts about traumatic events in Vietnam, 
but did not elaborate.  He also reported being sometimes 
hyper-aroused; that he had fears about "shooting;" that he 
worked at night to "keep the vigil," and slept during the 
day; and that he had nightmares, sleeping only three to four 
hours during the day.  He did not describe the contents of 
his nightmares.

He had frequent verbal fights with his superiors, and stated 
that he did not want to come to VA because people asked him 
about the "dates of events" and "when and where it 
happened," which he could not remember.  He had a history of 
alcohol and marijuana dependence, having begun drinking at 
the age of 17 years.  He had had no competitive employment 
for four years.  The examiner found that the veteran reported 
a long history of untreated symptoms of PTSD, including re-
experiencing the traumatic events of the war, avoidance, and 
hyperarousal symptoms.  The evaluation resulted in a 
diagnosis to rule out PTSD; and alcohol and marijuana abuse, 
in remission.

During a July 1998 therapy session the veteran stated that 
one of his goals of treatment was to obtain assistance in 
prosecuting his VA compensation claim.  He reported symptoms 
of hyperarousal and avoidance.  He stated that he did not 
want to be in therapy with other veterans because he wanted 
to avoid the stress of hearing of their experiences, which 
the therapist characterized as his "under-reporting of 
intrusive thoughts."  She then entered an assessment of 
"probable PTSD."

In August 1998 the veteran sought assistance from his 
therapist in organizing "trauma materials" for his PTSD 
claim.  This was apparently the first time the therapist 
discussed with him his actual experiences in Vietnam.  She 
indicated that the veteran avoided talking about his Vietnam 
experiences, which she attributed to the hyperarousal, 
dysphoria, and anger that would follow.  The veteran 
described his trauma as the death of a friend, laundering 
medical materials with human body parts, and being rocketed 
when he was near an ammunition dump.  The therapist did not 
document any detailed information regarding the alleged 
stressors, nor did she indicate that the veteran became 
hyperaroused or dysphoric when speaking of them.  She found 
that his sleep and interpersonal relationships were 
chronically impaired due to "irritability from the 
hyperarousal."

In August 1998 the RO asked the veteran to provide detailed 
information, for verification purposes, of the in-service 
traumatic events.  In response he completed a PTSD 
Questionnaire in which he stated that he was present in 1968 
when the 3rd Ordinance was "hit."  He was unable to provide 
the approximate date when this occurred, the geographic 
location, the unit to which he was attached at the time, or 
the names of any individuals involved.

The veteran was admitted for day treatment in November and 
December 1998 due to an exacerbation of symptoms.  When seen 
in December 1998 he reported having engaged in "high risk 
behaviors" in order to make a living since serving in 
Vietnam (apparently involving drug dealing).  The therapist 
found that the veteran was "avoidant of remembering 
traumas," and that he continued to have difficulty 
discussing his past.  He had used drugs and alcohol to 
"avoid" memories of the traumas.  He slept poorly due to 
hyperarousal symptoms, was easily angered, had problems with 
authority, and had intrusive images that he tried to block 
out.  His VA treatment records continued to reflect a 
diagnosis of PTSD.

The RO provided the veteran a VA psychiatric examination in 
March 1999, which included a review of his medical records 
and claims file, a discussion with his outpatient mental 
health provider, and the psychiatric interview.  The examiner 
noted that the veteran had served in Vietnam from 1968 to 
1969.  During the interview the veteran reported that while 
in Vietnam he "lived in a bunker guarding guns."  He also 
reported that he saw friends killed, and feared for his own 
safety.  He had not worked for five years due to back 
problems, and denied that any psychiatric symptoms interfered 
with his work activity.

He stated that he had always had an "attitude problem," 
which he attributed to being an only child and growing up in 
a rough neighborhood.  He saw a friend killed when he was a 
teenager.  He asserted that his experiences in Vietnam 
"hardened him further" and "exacerbated these tendencies 
that had existed before."  He reported chronic 
hypervigilance and needing only five to six hours of sleep 
per night.  He stated that he had had some nightmares after 
returning from Vietnam, but no longer had them.  He denied 
having flashbacks or intrusive memories, and stated that he 
was able to "put all of that out of his mind."  He enjoyed 
watching war movies, and was close to his mother and 
children.  The examination resulted in a diagnosis of 
cannabis abuse, and the examiner expressly found that the 
veteran's history and symptoms did not meet the criteria for 
a diagnosis of PTSD.

The veteran provided testimony at a hearing before the RO's 
Decision Review Officer in January 2004.  He testified that 
while in Vietnam he was stationed between Saigon and Long 
Binh.  He stated that he had participated in combat, and that 
his primary MOS was [redacted] .  He then clarified this 
assertion by stating that his assigned MOS was [redacted]  
and security.  When asked to describe a traumatic event, he 
stated that he was at an ammunition dump when officers were 
killed, that he was at [redacted]  when it was hit in 1969, and 
that he was at [redacted] when it was blown up in 1968.  When 
asked to describe the symptoms that resulted in his referral 
for a PTSD evaluation in 1998, he stated that he was angry 
and became violent.  He also stated that he thought these 
behaviors were normal for him (in that he had been violent 
all his life), but his therapist had told him that it was due 
to PTSD.  He denied having memories of his military service.

The veteran presented a December 2003 statement from a friend 
in which the friend indicated that the veteran had mental 
problems following his separation from service.

During the June 2004 hearing before the undersigned, the 
veteran testified that he served in Vietnam during the Tet 
Offensive of 1968.  He was assigned to a support unit 
stationed at [redacted] , and his duties consisted of unloading 
ships.  He stated that during his first month at [redacted] , 
the camp was subjected to mortar attacks.  He also stated 
that someone was killed during the mortar attacks, but he did 
not know the individual's name.  He also stated that during 
his service in Vietnam he experienced mortar attacks daily.  
He testified that he was performing guard duty when the 
ammunition dump at [redacted] was blown up in 1968, and some 
officers were killed.  He characterized the guard duty as 
combat service.  He was unable to remember when the 
ammunition dump was blown up.  When questioned further by his 
representative, he stated that he was unable to remember 
these events because they had happened more than 37 years 
previously, that he did not like thinking about them, and 
that he would not discuss the events with his psychiatrist.  
He denied ever performing any patrol duties.  When asked 
whether he had engaged in combat when on guard duty he 
answered affirmatively, but was unable to provide any 
detailed information regarding any confrontations with enemy 
forces.

Analysis

A grant of service connection for PTSD requires a medical 
diagnosis of the disorder in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor occurred, and medical evidence of a link 
between the current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  For the reasons that will be 
explained below, the Board finds that the medical evidence 
does not show a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a).

The VA treatment records indicate that the veteran was 
receiving psychiatric treatment with a diagnosis of PTSD.  
The examiner in March 1998 found that the veteran's reported 
history was suggestive of PTSD symptoms related to military 
service, but that further evaluation was needed.  That 
conclusion was based on the veteran's report of having served 
in combat.  The veteran's service personnel records do not 
show that he served in combat, and he has not provided any 
detailed information regarding his claimed combat service.  
In addition, the only symptom referenced by the examiner was 
the veteran's experiencing frequent thoughts about traumatic 
events in Vietnam.  The veteran did not provide any 
description of those traumatic events, and later testified 
that he was unable to remember the events that happened in 
Vietnam.  The examiner also found that the veteran's primary 
motivation in seeking an evaluation was financial.  

The examiner in June 1998 found that the veteran had symptoms 
of PTSD, but did not definitively state that the veteran's 
history and symptoms met the criteria for a diagnosis of 
PTSD; the evaluation resulted in a diagnosis to rule out 
PTSD, not a confirmed diagnosis.  The finding that the 
veteran had symptoms of PTSD was also based on the assumption 
that he served in combat in Vietnam.  Although the examiner 
found that the veteran re-experienced the traumatic events of 
the war, that conclusion was based on the veteran's report of 
having frequent thoughts about traumatic events in Vietnam.  
The veteran was not, however, able to recall any detailed 
information regarding the claimed "traumatic events."  The 
examiner also included "avoidance" as a symptom of PTSD.  
The examiner did not, however, describe any manifestations of 
"avoidance," and the veteran later stated that he did not 
avoid reminders of the war; he stated that he liked watching 
war movies.  In addition, the examiner made the conclusory 
statement that the veteran had symptoms of hyperarousal, but 
did not describe any manifestations of hyperarousal.

The veteran's VA treatment records continued to reflect a 
diagnosis of PTSD.  The therapist's initial assessment, 
however, resulted only in a diagnosis of "probable PTSD."  
Although the therapists noted various symptoms that they 
attributed to PTSD, they did not document any objectively 
demonstrated clinical findings to support the diagnosis.  For 
example, the therapist in August 1998 attributed the 
veteran's failure to talk about his Vietnam experiences to 
the hyperarousal, dysphoria, and anger that would follow, and 
found that his sleep and interpersonal relationships were 
chronically impaired due to "irritability from the 
hyperarousal."  None of the evidence shows that the veteran 
experienced hyperarousal, dysphoria, or anger when discussing 
Vietnam; he has repeatedly stated that he did not discuss 
Vietnam because he could not remember the details of what 
occurred there.  He did not demonstrate any distress when 
discussing his Vietnam service during the June 2004 hearing.  
Because the therapists did not document any objectively 
demonstrated clinical findings, the evidence of a diagnosis 
of PTSD in the VA treatment records is of low probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the Board is not required to accept a medical opinion that 
is based on recitation of medical history and unsupported by 
clinical findings).

The VA examination in March 1999 resulted in the conclusion 
that the veteran's history and psychiatric symptoms did not 
meet the criteria for a diagnosis of PTSD.  That opinion is 
highly probative because it was based on review of his 
medical records and claims file, a discussion with his 
outpatient mental health provider, and the psychiatric 
interview.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(an opinion that is based on review of the entire record is 
more probative than an opinion based on the veteran's 
reported history).  In addition, the examination was 
conducted for the expressed purpose of determining whether 
the veteran's history and symptoms met the DSM-IV criteria 
for a diagnosis of PTSD.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993) (the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches).  
For those reasons the Board finds that the March 1999 medical 
opinion is more probative than the VA treatment records, and 
that the preponderance of the probative evidence indicates 
that the veteran does not have PTSD.  See Wensch, 15 Vet. 
App. at 368 (the Board may favor one medical opinion over 
another if the Board gives an adequate statement of reasons 
and bases for doing so).

The December 2003 lay statement is not probative of the 
veteran having PTSD because lay individuals are not competent 
to provide evidence of a psychiatric diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In summary, the preponderance of the probative evidence shows 
that the veteran does not have PTSD.  In the absence of a 
substantiated diagnosis, the issues of whether he served in 
combat, or whether his claimed in-service stressors have been 
verified, need not be resolved.  The Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.

Service Connection for a Scar Over the Right Eye

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  A pre-existing 
disease or injury will be found to have been aggravated by 
service only if the evidence shows that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2004).   

The veteran testified in January and June 2004 that he 
incurred a scar over the right eye while in service when he 
was hit in the head by falling lumber.  He stated that he 
then received five stitches over the right eye.  He also 
stated that after he was separated from service he had to get 
eye glasses due to poor vision in the right eye.  He further 
stated that the scar caused him to have headaches.

The veteran's service medical records show that when he was 
examined on entering active service in January 1967, he was 
found to have a scar over the right eye.  His service medical 
records are silent for any injury to the head or right eye, 
and his visual acuity on separation from service in May 1969 
was 20/20, uncorrected, in both eyes.  The VA treatment 
records are silent for any findings regarding a scar over the 
right eye, a head injury, headaches, or loss of visual 
acuity.  The report of a January 1998 eye examination 
indicates that he had hyperopia in the right eye.  During 
that evaluation he reported having incurred a laceration on 
the right brow while serving in Vietnam.

Contrary to the veteran's assertion that he injured the right 
eye during service, the contemporaneous records show that the 
scar over the right eye was noted when he entered service.  
His assertion of having incurred the scar in service is not, 
therefore, credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Because the scar over the right eye was noted when the 
veteran entered service, a grant of service connection is 
dependent on a finding that the scar was aggravated during 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2004).  There is no medical evidence pertaining 
to the scar or the right eye for almost 30 years after his 
separation from service, when he was found to have hyperopia 
in the right eye.  The absence of any treatment for the scar 
or the right eye for almost 30 years following service is 
probative of the scar not having been aggravated during 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000).  In addition, hyperopia is a 
refractive error of the eye that is not subject to service 
connection.  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. 
Cir. 2003); 38 C.F.R. § 3.303(c) (2004); Dorland's 
Illustrated Medical Dictionary 795 (27th Ed. 1988).  

The Board notes that in determining whether a pre-existing 
disability was aggravated during service, particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a pre-existing disability during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994); 38 C.F.R. § 3.306(b)(2) (2004).  The evidence does not 
indicate that the scar over the right eye became symptomatic 
during or proximately following action with enemy forces, so 
that the provisions of 38 C.F.R. § 3.306(b)(2) are not 
applicable.  The Board finds, therefore, that the scar over 
the right eye existed prior to the veteran's entrance into 
service, and was not aggravated during service.  For that 
reason the preponderance of the evidence is against the claim 
of entitlement to service connection for a scar over the 
right eye.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for a scar 
over the right eye is denied.  


REMAND

During the June 2004 hearing the veteran testified that he 
had received treatment for his low back disability from the 
VA medical center (MC) since his separation from service.  
The VA treatment records are deemed to be evidence of record, 
and a determination on the merits of the veteran's appeal 
should not be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  He also 
stated that he had been awarded SSA disability benefits due 
to his back disability.  A copy of the SSA decision, as well 
as the medical evidence relied upon in reaching that 
decision, may be relevant to the issue on appeal, and should 
be considered by the Board in determining the merits of the 
appeal.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the issue of entitlement to service connection 
for lumbar disc disease is remanded for the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  If the above-requested development 
results in the conclusion that the 
veteran incurred a back injury in 
service, the RO should obtain a medical 
opinion regarding the claimed nexus 
between the in-service injury and the 
currently diagnosed lumbar disc disease.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



